*768Dissenting Opinion.
Blanchard, J.
I am of the opinion that because a member of the bar, who receives money from a client for investment, adds to his signature to the receipt given for the money the words “Not. Pub.,” or “Notary Public” (he holding a commission as notary and pursuing that vocation as an addition or incident to his profession) he is not relieved thereby from the charge of gross professional misconduct if he embezzles the funds.
Had he merely signed his name to the receipt without any addition, whether as attorney or notary, and had he embezzled the money, ‘he would certainly be amenable to the charge of gross professional misconduct.
The addition of the words “Notary Public” do not, in my view, render what he did any the less professional misconduct.
He was agent of the client whether he received the money as a lawyer or notary. The character of this agency, whether as lawyer or notary, was centered on one and the same person.
It is the violation of the trust of this agency that constitutes the gross professional misconduct which renders him liable to disbarment from practice before the courts as a lawyer.
The distinction made in the opinion of the court between “lawyer” and “notary” is, I think, too refined.
I respectfully dissent.